Citation Nr: 0515781	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02-11 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to July 30, 1998, for 
the assignment of a 10 percent disability rating for 
osteoarthritis and chondromalacia of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to April 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO increased the rating for the left knee 
disability from zero to 10 percent, effective July 30, 1998.  
The veteran perfected an appeal of the effective date 
assigned for the 10 percent rating.

The veteran's appeal was previously before the Board in March 
2002 and July 2004, at which times the case was remanded for 
additional development.  That development has been completed 
to the extent possible, and the case returned to the Board 
for further consideration.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The veteran filed a claim for an increased rating for his 
left knee on July 30, 1998.  

3.  A factually ascertainable increase in disability was not 
shown within the one-year period prior to the filing of his 
claim for increase.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 30, 
1998, for the assignment of the 10 percent disability rating 
for osteoarthritis and chondromalacia of the left knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.1, 4.3, 4.40, 4.71a, Diagnostic Code 
5003, 5257 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
of June 1, 1986, for the assignment of the 10 percent rating 
for the left knee disability.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  
Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirements of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and assistance 
in developing the claim.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in July 2004 by informing 
him of the evidence required to establish entitlement to an 
earlier effective date.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
to advise VA of or submit any further evidence that was 
relevant to the claim.  The RO informed him that although VA 
would make reasonable efforts to obtain the evidence he 
identified, it was ultimately his responsibility to provide 
the evidence in support of his claim.  The veteran responded 
to the July 2004 notice by reporting that he had no 
additional evidence to submit.

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the need to 
submit medical evidence that established entitlement to an 
earlier effective date.  The RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on his behalf, and any evidence he identified that the RO 
was unable to obtain.  The Board finds that in all of these 
documents the RO informed the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

Although the July 2004 notice was sent following the November 
1998 decision, the veteran has had almost a year following 
the notice to submit additional evidence or identify evidence 
for the RO to obtain.  Following the July 2004 notice the RO 
re-adjudicated the substantive merits of the veteran's claim 
in a January 2005 supplemental statement of the case.  In re-
adjudicating the appeal of the assigned effective date the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  The Board finds 
that in this case the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and re-adjudicated after the 
notice was provided.
Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO provided the veteran a VA medical examination in 
September 1998, and the veteran presented private medical 
reports in support of his claim.  He and his representative 
have been afforded the opportunity to present evidence and 
argument, and have done so.  He has not indicated the 
existence of any other evidence that is relevant to his 
appeal, and stated that he had no additional evidence to 
submit.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2004).
Relevant Laws and Regulations

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is factually ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2004).  
The phrase "otherwise, date of receipt of claim" applies 
only if a factually ascertainable increase in disability 
occurred more than one year prior to filing the claim for an 
increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

Diagnostic Code 5257, pertaining to other impairment of the 
knee with recurrent subluxation or lateral instability, 
provides a 10 percent disability rating for slight 
impairment.  38 C.F.R. § 4.71a (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Factual and Procedural Background

In the July 2004 remand the Board outlined the procedural 
history of this case, which is incorporated herein by 
reference.  The significant aspects of that history, as they 
relate to the veteran's appeal of the effective date assigned 
for the 10 percent rating for the left knee disability, 
include a March 1987 decision in which the Board denied 
entitlement to a compensable rating for the left knee 
disability.  The veteran was notified of the Board's March 
1987 decision, and that decision is final.  38 U.S.C. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1986).

The veteran claimed entitlement to an increased rating for 
his bilateral knee disability (service connection has also 
been established for osteoarthritis and chondromalacia of the 
right knee) in May 1987, and in a May 1987 rating decision 
the RO denied entitlement to higher ratings.  The veteran was 
notified of that decision and did not appeal, and the May 
1987 decision is final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. § 19.129 (1986).

The RO provided the veteran a VA medical examination on 
January 20, 1994.  Based on the results of that examination, 
in a February 1994 rating decision the RO combined the 
bilateral knee disabilities and increased the rating for the 
bilateral knee disability to 20 percent (10 percent was 
previously assigned for the right knee alone), effective 
January 20, 1994.  The veteran was notified of the February 
1994 decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1993).

Following the February 1994 rating decision, the veteran did 
not again claim entitlement to an increased rating until July 
30, 1998.  On that date he submitted a medical report from 
his private physician, which the RO accepted as a claim for 
an increased rating.  The RO provided him a VA examination in 
September 1998.  Based on the results of that examination, in 
the November 1998 rating decision here on appeal the RO 
separated the bilateral knee disability, continued a 
20 percent rating for the right knee disability, and assigned 
a separate 10 percent rating for the left knee disability, 
effective with the date of claim of July 30, 1998.  The 
veteran contends that he is entitled to an effective date of 
June 1, 1986, for the assignment of the 10 percent rating for 
the left knee disability.
Analysis

In the February 1994 rating decision the RO increased the 
rating for the bilateral knee disabilities to 20 percent and, 
in essence, denied entitlement to a separate 10 percent 
rating for the left knee disability.  Because that decision 
is final, any claim for an increased rating received prior to 
February 1994 is no longer viable, and an effective date 
based on such a claim cannot be established.  

In addition, in a March 2002 decision the Board determined as 
a matter of law that the veteran was not entitled to a rating 
in excess of the 10 percent rating that had been assigned for 
the bilateral knee disability from June 1, 1986, to January 
20, 1994.  Because the Board has already determined, in 
essence, that the veteran was not entitled to a separate 
10 percent rating for the left knee disability prior to 
January 20, 1994, the issue of entitlement to an effective 
date prior to January 20, 1994, for the 10 percent rating for 
the left knee disability is res judicata and not subject to 
further consideration.  See Lapier v. Brown, 5 Vet. App. 215 
(1993) (if the Board has previously denied entitlement to an 
earlier effective date, and finality has attached to that 
decision, that issue is not subject to reopening).

Following the RO's February 1994 final decision, the veteran 
did not again claim entitlement to an increased rating for 
his left knee disability until July 30, 1998.  Because the 
statute and regulation prohibit the award of an increased 
rating for more than 12 months preceding the date of the 
claim for an increase, entitlement to an increased rating 
prior to July 30, 1997, is not shown as a matter of law.  
Harper, 10 Vet. App. at 125.  The veteran is, however, 
potentially entitled to an effective date of July 30, 1997, 
for the assignment of the 10 percent rating for the left knee 
disability, depending on analysis of the severity of the left 
knee disability at that time.

Upon review of the record, there is no contemporaneous 
evidence documenting the left knee disability from July 1997 
to the VA examination in September 1998.  The medical reports 
from the veteran's private physicians dating in 1998 pertain 
only to his right knee, and not the left.  Although a private 
report dated in March 1998 stated only that the veteran has 
"knee problems" without identifying which knee, that report 
provided no physical findings, and noted only that the 
veteran carried a diagnosis of chondromalacia patella.  He 
was referred to another physician for treatment, and that 
physician's report detailed only the right knee disability.  
As such, these reports provide no evidence to establish that 
a factually ascertainable increase in the left knee 
disability existed within the year prior to his date of 
claim. 

It was not until the September 1998 VA examination, that the 
evidence revealed complaints of pain and morning stiffness in 
the left knee, which had increased over the previous five 
years.  Examination of the left knee showed full range of 
motion, crepitation, snapping, and a positive patella 
apprehension test.  Although the examiner diagnosed 
arthritis, the X-ray report noted no evidence of degenerative 
change in the left knee.  

Because the evidence fails to show a factually ascertainable 
increase in the left knee disability in the one year period 
prior to the date of claim, the proper effective date for the 
award of the 10 percent rating for that disability is July 
30, 1998.  38 C.F.R. § 3.400(o).


ORDER

Entitlement to an effective date prior to July 30, 1998, for 
the assignment of the 10 percent rating for osteoarthritis 
and chondromalacia of the left knee is denied.


	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


